Sullivan, J.
The plaintiffs, who are real estate brokers, brought this action in the district court for Pierce county to recover $175 claimed to be due them as a commission for negotiating a sale of defendant’s farm. The issues formed were tried to a jury, who found in favor of the defendant. The trial court approved the finding and rendered judgment accordingly. By this proceeding in error a reversal of the judgment is sought on the ground that the verdict does not rest upon sufficient evidence. Nothing would be gained by an extended review of the evidence. We have given it a careful examination and see no reason to find fault with the conclusion of the jury. The judgment is right and is
Affirmed.